OPINION OF THE COURT
McKEE, Circuit Judge.
Frank Acierno appeals the district court’s September 27, 2006 order vacating a prior order terminating a consent decree. The September 27 order was entered pursuant to Fed.R.Civ.P. 60(b). For the reasons that follow, we conclude that we do not have jurisdiction, and the appeal is dismissed.
“When an order granting a Rule 60(b) motion merely vacates the judgment and leaves the case pending for further determination, the order ... is interlocutory and nonappealable.” National Passenger Railroad Corp. v. Maylie, 910 F.2d 1181, 1188 (3d Cir.1990).